DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 10 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 10 is a dependent claim of claim 7. However, the text of claim 10 is identical to that of claim 7, and thus fails to further limit the subject matter. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nomura (US-6672633-B2).

With regards to claim 1, Nomura discloses a handle apparatus (A Figure 3) for a vehicle (Col 2 Line 66), the apparatus comprising: 
(12 Figure 3) configured to be fixed to a vehicle door (Col 3 Line 1) including a lock apparatus (Col 3 Line 66); 
a bell crank (14 Figure 1) supported by the support member to be rotatable between an initial position (Figure 4) and an operation position (clockwise rotation from Figure 4); 
in a state where the bell crank is linked to the lock apparatus, the bell crank causing the lock apparatus to be in a latched state when the bell crank is in the initial position and causing the lock apparatus to be in an unlatched state when the bell crank is in the operation position, the latched state being configured to hold the vehicle door in a closed state, the unlatched state being configured to permit the vehicle door to open; (Col 3 Line 58-67)
a handle (15 Figure 3) including a pressing portion (15b Figure 3); 
in a case where the handle is rotatably attached to the support member in a state where the pressing portion is in contact with a pressed portion (14b Figure 2) provided at the bell crank, the handle causing, via the pressed portion and the pressing portion, the bell crank to rotate between the initial position and the operation position when the handle rotates; (Col 4 Line 37)
a temporary hold member (14c Figure 5) supported by the bell crank (The temporary hold member 14c is integrally formed with, and thus supported by, the bell crank) in such a manner that the temporary hold member is slidable (see below) between a first position (Figure 1) and a second position (14c overlapping 12e, Figure 5) and that the temporary hold member is biased to move to the first position; (The bell crank, including the temporary hold member, is slidable along its rotational axis. “The coil spring 13 also has the feature as an axial urging spring for urging the handle lever 14 rightward (axial direction) of FIG. 1.” [Col 3 Line 24])  and 
the temporary hold member including an engagement portion (the recess formed by the curvature of 14c, Figure 5) configured to engage with and disengage from an engaging portion (12e Figure 5) provided at the support member when the temporary hold member is in the second position. (Col 4 Line 13)

Allowable Subject Matter
Claims 2-9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US-20200277811-A1: A vehicle door handle with an intermediate assembly position.
US-9708836-B2: A vehicle door handle with a spring biased inertia blocking member.
US-9151090-B2: A vehicle door handle with a spring biased inertia blocking member.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Noah Horowitz, whose telephone number is (571)272-5532.  The examiner can normally be reached on Monday - Friday, 11:00AM - 7:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton, can be reached on (571) 272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NOAH HOROWITZ/Examiner, Art Unit 3675                                                                                                                                                                                                        /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675